Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US10821794B2), henceforth referred to as Nakashima, in view of Zuge (US20080185806A1), henceforth referred to as Zuge.
Regarding Claim 1, Nakashima teaches a frame; and a front shock absorber arranged to the frame and extends obliquely backward from bottom to top (Figure 4: Shock absorber 63A arranged to the frame and extends backwards). However, Nakashima does not teach a specific angle of the shock absorber. Zuge teaches an included angle between a projection of a central axis of the front shock absorber on a longitudinal central plane of the vehicle and a projection of a vertical line of the ground passing through a lower end of the front shock absorber on the longitudinal central plane is denoted as a, and a meets a relation of 9°<a<20° (Figure 6: Depicts angle of shock absorber 63 corresponding to a, approximately in the range of 9-20 degrees). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Nakashima with the angle of Zuge in order to optimize the rotation of the suspension arms (Paragraph [0008]: “in order to effect easily manageable matching of the wheel-guiding transverse arms”). 
Regarding Claim 2, Nakashima teaches a is 11 degrees (Figure 6: Depicts angle of shock absorber 63 corresponding to a, approximately in the range of 9-20 degrees) Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the shock absorber at an angle between 9 and 20 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 3, Nakashima teaches wherein a is 17 degrees (Figure 6: Depicts angle of shock absorber 63 corresponding to a, approximately in the range of 9-20 degrees) Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the shock absorber at an angle between 9 and 20 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 4, Nakashima as modified teaches two front shock absorbers are provided, and the two front shock absorbers are arranged symmetrically in a left-right direction. (Figure 9: Front shocks are symmetrically provided on left and right side).
Regarding Claim 5, Nakashima teaches a first suspension rocker arm is arranged to the lower end of the front shock absorber (Figure 13: Upper arm 621 attached to shock absorber 63 at portion 621a), and an included angle between projections of a rotation axis of the first suspension rocker arm and the central axis of the front shock absorber on the longitudinal central plane of the vehicle is denoted as B, and B meets a relation of 75°<b<90° (Figure 6: angle between projections of a rotation axis of the first suspension rocker arm (621) and the central axis of the front shock absorber (63) on the longitudinal central plane of the vehicle (10) is denoted as B, and B is approximately 90 degrees.) Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the angle corresponding to B between 78-90 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Nakashima teaches b is 90° (Figure 6: angle between projections of a rotation axis of the first suspension rocker arm (621) and the central axis of the front shock absorber (63) on the longitudinal central plane of the vehicle (10) is denoted as B, and B is approximately 90 degrees.) Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the angle corresponding to B between 78-90 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7, Nakashima teaches b is 78° (Figure 6: angle between projections of a rotation axis of the first suspension rocker arm (621) and the central axis of the front shock absorber (63) on the longitudinal central plane of the vehicle (10) is denoted as B, and B is approximately 90 degrees.) Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the angle corresponding to B between 78-90 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 20, Nakashima teaches the vehicle is an all-terrain vehicle (Abstract: “A suspension structure of a utility vehicle").
Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Zuge, as applied to claims 1 and 5 above, and further in view of Yoshida (US 11,142,033 B2), henceforth referred to as Yoshida.
Regarding Claim 8, Nakashima does not specifically disclose that the arms are pivotably connected to the frame and shock. However, Yoshida teaches the first suspension rocker arm comprises two first rocking rods (Figure 4: Front rod 51F and rear rod 51R comprises upper arm 51), first ends of the two first rocking rods are connected and rotatably connected to the lower end of the front shock absorber, (Column 8 Lines 10-11: "The front rod 51F and the rear rod 51R have a common distal end 51 c"), and second ends of the two first rocking rods are pivotally connected to the frame, respectively (Column 8 lines 24-26: "As shown in FIG. 4, the upper arm 51 is rotatable about a rotation axis Ax1 passing through the proximal parts 51 a and 51 b"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Nakashima with the rotatable connection of Yoshida in order to optimize the rotation of the suspension arms (Column 2 lines 61-62: “This structure easily optimizes the tilt of the rotation axis of the first arm”).
Regarding Claim 9, Nakashima does not specifically disclose that the arms are pivotably connected to the frame and shock. However, Yoshida teaches a pivot axis of the second end of each of the two first rocking rods is the rotation axis of the first suspension rocker arm (Column 8 lines 24-26: "As shown in FIG. 4, the upper arm 51 is rotatable about a rotation axis Ax1 passing through the proximal parts 51 a and 51 b").  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Nakashima with the rotatable connection of Yoshida in order to optimize the rotation of the suspension arms (Column 2 lines 61-62: “This structure easily optimizes the tilt of the rotation axis of the first arm”). 
Regarding Claim 10, Nakashima as modified teaches a first connecting rod is connected between the two first rocking rods (Figure 14: Upper arm 621 has a connecting rod between the two rocking rods").
Regarding Claim 11, Nakashima as modified teaches the two first rocking rods and the first connecting rod are in an "A" shape (Column 6 lines 34-36: "The upper arm 621 and the lower arm 622 have a substantially A shape respectively"). 
Regarding Claim 12, Nakashima as modified teaches the first connecting rod is connected to a portion of each of the two first rocking rods adjacent to the rotation axis of the first suspension rocker arm (Figure 14: Upper arm 621 has a connecting rod between the two rocking rods, proximal to the rotation axis").
Regarding Claim 13, Nakashima does not specifically disclose that the arms are pivotably connected to the frame and shock. However, Yoshida teaches a second suspension rocker arm is arranged below the first suspension rocker arm (Figure 4: Lower arm 52 arranged below upper arm 51), a first end of the second suspension rocker arm is rotatably connected to the first ends of the two first rocking rods through a steering knuckle (Figure 4: Upper arm 51 and lower arm 52 are coupled via ball joint to knuckle 53), and a second end of the second suspension rocker arm is pivotally connected to the frame (Column 8 lines 27-29: "Similarly, the lower arm 52 is rotatable about a rotation axis Ax2 passing through the proximal parts 52 a and 52 b."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Nakashima with the rotatable connection of Yoshida in order to optimize the rotation of the suspension arms (Column 2 lines 61-62: “This structure easily optimizes the tilt of the rotation axis of the first arm”). 
Regarding Claim 14, Nakashima does not specifically disclose that the arms are pivotably connected to the frame and shock. However, Yoshida teaches the second suspension rocker arm comprises two second rocking rods (Figure 4: lower arm 52 comprised of front rod 52F and rear rod 52R), first ends of the two second rocking rods are rotatably connected to the steering knuckle (Column 7 lines 61-64: "The distal end 52 c is coupled to a lower part of a knuckle 53. A ball joint is used to couple the distal end 52 c and the lower part of the knuckle 53"), and second ends of the two second rocking rods are pivotally connected to the frame, respectively (Column 8 lines 27-29: "Similarly, the lower arm 52 is rotatable about a rotation axis Ax2 passing through the proximal parts 52 a and 52 b."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Nakashima with the rotatable connection of Yoshida in order to optimize the rotation of the suspension arms (Column 2 lines 61-62: “This structure easily optimizes the tilt of the rotation axis of the first arm”). 
Regarding Claim 15, Nakashima as modified teaches a second connecting rod is connected between the two second rocking rods (Figure 14: Lower arm 622 has a connecting rod between the two rocking rods").
Regarding Claim 16, Nakashima as modified teaches the two second rocking rods and the second connecting rod are in an "A" shape (Column 6 lines 34-36: "The upper arm 621 and the lower arm 622 have a substantially A shape respectively").
Regarding Claim 17, Nakashima as modified teaches the second connecting rod is connected to a portion of each of the two second rocking rods adjacent to the first end of each of the two second rocking rods (Figure 14: Lower arm 622 has a connecting rod between the two rocking rods, proximal to the rotation axis").
Regarding Claim 18, Nakashima as modified teaches the second connecting rod is connected to a portion of each of the two second rocking rods adjacent to the second end of each of the two second rocking rods (Figure 14: Lower arm 622 has a connecting portion adjacent to the knuckle attachment point).
Regarding Claim 19, Nakashima as modified teaches two or more second connecting rods are arranged between the two second rocking rods (Figure 14: Lower arm 622 has two connection portions between the rocking rods).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614